Citation Nr: 1815580	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-38 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus with plantar calluses.

2. Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C. § 1151 for recurrent abdominal incisional hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1975 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDINGS OF FACT

1.  In an unappealed August 1985 Board decision, the Veteran was denied entitlement to service connection for flat feet and plantar calluses.

2.  New evidence that raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral pes planus with plantar calluses.  

3.  In an unappealed December 2005 rating decision, the Veteran was denied entitlement to compensation under 38 U.S.C. § 1151 for recurrent abdominal incisional hernia.  

4.  The evidence associated with the claims files subsequent to the December 2005 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.





CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral pes planus with plantar calluses.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has not been received to reopen a claim of entitlement to compensation under 38 U.S.C. § 1151 for recurrent abdominal incisional hernia.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pes Planus with Plantar Calluses

In an August 1985 Board decision, the Veteran was denied entitlement to service connection for flat feet and plantar calluses based on a finding that the disability was not incurred in or aggravated by active service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the August 1985 Board decision included service treatment records, post-service treatment records, and a September 1982 VA examination.  

The pertinent evidence that has been received since the August 1985 Board decision includes lay statements from the Veteran in which he reported that he has continued to experience foot pain due to his flat feet, and additional medical records.

The Board finds that the evidence submitted since the August 1985 Board decision is not new and material.  In this regard, the Veteran has not provided additional evidence indicating that his pes planus was caused by active service.  The Board acknowledges that the Veteran has submitted additional lay statements indicating his pes planus is related to his active service; however, the sentiment in those statements was considered at the time of the August 1985 Board decision.  Therefore, they are redundant and cumulative of the evidence previously of record.  

As new and material evidence has not been presented, reopening the claim of entitlement to service connection for pes planus with plantar calluses is not warranted.   

Compensation under 38 U.S.C. § 1151 for Recurrent Abdominal Hernia 

In a December 2005 rating decision, the Veteran was denied entitlement to compensation under 38 U.S.C. § 1151 for recurrent abdominal incisional hernia based on a finding that the Veteran did not have a disability that was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable. The Veteran did not appeal that decision.   

The pertinent evidence of record at the time of the December 2005 rating decision included post-service treatment records, including diagnosis, surgical treatment, and post-surgical treatment records of the Veteran's hernia disability.  

The pertinent evidence that has been received since the unappealed December 2005 rating decision includes re-submitted medical treatment records previously of record for the surgical treatment and post-surgical treatment of the Veteran's hernia disability, additional medical evidence showing continued treatment for abdominal hernia, and lay statements regarding how his injury occurred.

The Board finds that the evidence submitted is not new and material.  In this regard, the additional medical records submitted are either cumulative or redundant, or they do not go to the reason the claim was previously denied.  Additionally, the Veteran's lay statements regarding his injury and treatment are cumulative and redundant of statements previously considered by VA. Further, there is no indication from the record that the Veteran's abdominal hernia disability was caused by negligence, carelessness, lack of proper skill, or similar instance of fault on the part of VA, or was the result of an event not reasonably foreseeable.  

As new and material evidence has not been presented, reopening the claim of entitlement to compensation under 38 U.S.C. § 1151 for recurrent abdominal incisional hernia is not warranted.   


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim of entitlement to service connection for bilateral pes planus with plantar callouses is denied.

The Board having determined that new and material evidence has not been presented, reopening of the claim of entitlement to compensation under 38 U.S.C. § 1151 for recurrent abdominal incisional hernia is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


